UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-1913


JAMES SCHNEIDER,

                Plaintiff - Appellant,

          v.

GIANT OF MARYLAND, LLC,

                Defendant – Appellee,

          and

THE STOP & SHOP SUPERMARKET COMPANY LLC; BILL HOLMES,

                Defendants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cv-01995-PJM)


Argued:    May 12, 2010                     Decided:   July 26, 2010


Before NIEMEYER, DAVIS and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Orva Lee Boothby, Washington, D.C., for Appellant.
Lesley Pate Marlin, VENABLE, LLP, Washington, D.C., for
Appellee.   ON BRIEF: Robert G. Ames, VENABLE, LLP, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James   Schneider         (“Schneider”),        who    suffers    from   Type   1

diabetes,     sued     Giant     of   Maryland,       LLC   (“Giant”),    under   the

Americans     with     Disabilities        Act   of   1990    (“ADA”),    42   U.S.C.

§ § 12101,        et        seq.,      alleging         disability        employment

discrimination.           The claims arose from Schneider’s employment at

Giant,    first      as    a    pharmacy    supervisor       and   currently    as    a

pharmacy manager.              Specifically, Schneider claimed that Giant

illegally failed to afford him reasonable accommodations when,

as a result a diabetes-related blackout he experienced while

driving, his driver’s license was suspended, and when it refused

to return him to his supervisory position after his license was

reinstated.       The       district   court     granted      Giant’s    motion   for

summary judgment.          For the reasons stated within, we affirm.

                                           I.

      Schneider was diagnosed with Type 1 diabetes mellitus in

1963. 1   The diabetes contributes to his peripheral neuropathy,


      1
       Type 1 diabetes mellitus, unlike Type 2, is characterized
by the loss of insulin-producing beta cells in the pancreas,
which leads to insulin deficiency.     Type 1 diabetes generally
develops in childhood or adolescence, and is treated with diet,
exercise, and drugs that reduce glucose levels, including
insulin.    Later complications of Type 1 diabetes include
vascular disease, peripheral neuropathy, and predisposition to
infection.    No treatments definitely prevent the onset or
progression of type 1 diabetes.    The Merck Manual of Diagnosis
and Therapy § 12.158 (Mark H. Beers et al. eds., 18th ed. 2006).



                                            2
retinopathy, and foot ulcers.                Schneider’s diabetes has affected

his ability to walk, stand, digest food, and his energy levels.

Since early 2001, Schneider has suffered from foot ulcers and

was   advised    by    medical       professionals          to   avoid     weight-bearing

activities.      Since 2002, he has been unable to stand for long

periods of time and has avoided recreational activities that

require the use of his feet.                      Schneider currently treats his

diabetes with insulin shots; he has had multiple surgeries for

his foot ulcers.

      Schneider       began    working       for     Giant       in    1979     as    a   staff

pharmacist.      In April 2000, he was promoted to regional pharmacy

supervisor.       As a regional pharmacy supervisor, Schneider was

responsible for all of the pharmacies in a district; among other

responsibilities,        his       duties        included    making       sure       that   the

pharmacies      complied      with    state        and   federal        law,    maintaining

inventory and proper records, maintaining proper staff levels,

and   ensuring       knowledge       of     pharmacy        regulations.              Regional

pharmacy supervisors were also responsible for the day-to-day

operations      of    the     pharmacy       departments          in    various        stores,

including     but     not     limited       to    hiring     and       firing    personnel,

budgeting, and inventory.                 In carrying out these duties, the

pharmacy supervisor is required to travel — usually by driving —

from store-to-store within the specified district.                                   Schneider

was   also    required        to    attend        frequent       meetings       at    Giant’s

                                              3
headquarters in Landover, Maryland.                        Although the position of

pharmacy supervisor involved considerable travel, many of the

major duties required by the position, and perhaps a majority of

them, could be completed in an office.                            At the time of his

promotion, Schneider’s district covered an area from southern

Maryland to Fredericksburg, Virginia.

     On June 2, 2005, Schneider was involved in a car accident

when he blacked out while driving in Virginia during work hours.

At the hospital, it was determined he had had a hypoglycemic

reaction,       a     not   uncommon           occurrence     among       patients          with

diabetes. 2         On July 7, 2005, the Virginia Department of Motor

Vehicles (“the DMV”) notified Schneider that he was required to

complete    a    medical        report,    and      on   August    12,    2005,       the    DMV

notified him that his driving privileges would be suspended for

at   least          six     months        in        accordance     with         the     DMV’s

Seizure/Blackout policy.

     On     August        14,    2005,     Schneider         informed         Russell       Fair

(“Fair”),       his   supervisor,         of    the      suspension      of    his    driving

     2
       Hypoglycemia is the most common complication of insulin
treatment, and occurs when the blood glucose levels drop below
normal levels. Symptoms of mild hypoglycemia include headaches,
light-headedness, blurred vision, and confusion.    Symptoms of
severe hypoglycemia include seizures and loss of consciousness.
Type 1 diabetics who have suffered from the disease for a long
period may be unaware of hypoglycemic episodes because they no
longer experience autonomic symptoms.     The Merck Manual of
Diagnosis and Therapy, § 12.158.



                                                4
privileges at a meeting at the Landover headquarters (but not of

the reason for the suspension).                 Schneider drove to Landover

with another pharmacy supervisor, John Colella (“Colella”) and

during   the   drive    to     the   meeting,       Colella    offered     to   take

responsibility    for    the    stores       that    were   farther      away   from

Schneider’s home and for Schneider to take over the stores that

were closer to his residence.                 At the meeting with Fair and

Colella, Schneider suggested that he could keep his supervisory

position during the period of his license suspension by having

one of his family members drive him to a store, and then taking

taxis from store-to-store to carry out his responsibilities.                      He

offered to pay the cab fare and to seek reimbursement only for

mileage, as he did before the license suspension.                         Schneider

also proposed that: (1) as Colella had agreed to switch stores

with him, he could assume responsibility for all the central

Virginia stores, thus narrowing his area of travel; and (2) he

would work nights and weekends, when his family members could

drive him from store-to-store.               In this case, Schneider asserts

the   proposals   he    offered      during     this   meeting      constituted   a

request for reasonable accommodation under the ADA.

      Fair told Schneider that his proposed alternatives were not

acceptable,    would     not     work,       and    would     not   be   approved.

Ultimately, Schneider and Fair agreed that Schneider would be

reassigned to work as a pharmacy manager at a pharmacy near his

                                         5
home, but with the same pay as a pharmacy supervisor.                    Another

employee was reassigned as a pharmacy supervisor to take over

Schneider’s stores in an official announcement.

      The    DMV     reinstated     Schneider’s     driving      privileges     on

December 28, 2005.          In the meantime, even before his driving

privileges had been reinstated, Schneider began having increased

problems    with     weight-bearing     activities       while   on    his   feet.

These problems worsened in the fall of 2005, when his doctor

advised him to reduce weight-bearing activities.                      Unlike his

position     as     pharmacy   supervisor,        Schneider’s     position      as

pharmacy manager required him to stand on his feet most of the

day. In any event, it is undisputed that he never asked for any

assistance in reducing the amount of time spent on his feet at

work during the fall of 2005.

      By January 2006, Schneider was in constant pain whenever he

had to stand, but continued to stand at work for long periods of

time.     On January 19, 2006, Schneider’s friend and podiatrist,

Dr.     Stuart     Kramer   (“Dr.   Kramer”)      sent    a   letter    to    Fair

recommending that Schneider return to his previous position as a

pharmacy supervisor because the change in his job position had

severely exacerbated Schneider’s diabetic foot problems.                     After

Giant received the letter, Colella met with Schneider to discuss

the letter and his work situation.             At the meeting, Schneider

told Colella that “he was fine, that he was going to be fine.”

                                        6
J.A. 248.     Schneider then had foot surgery in May 18, 2006, as a

result of his exacerbated foot condition.

      On    September      25,     2006,    Schneider      was     admitted      to    the

hospital after he blacked out at work.                       On October 3, 2006,

Colella      and   Schneider        had      a     meeting       with    Guy     Mullins

(“Mullins”), the HR representative of Giant.                       Mullins discussed

a note from Schneider’s doctor requiring limited duty and wanted

to know what that meant.              Schneider explained that the doctor

just wanted to make sure he was able to work his shift.                          Mullins

asked    Schneider    if    he     needed    any    special      accommodations        and

Schneider replied that he was just concerned about standing on

his feet all day.          Mullins replied         that Giant would need a note

from Schneider’s doctor stating what his limited duties were,

and Schneider replied he would get that note to Mullins.

                                           II.

      On    July   26,     2007,    Schneider      filed     a   pro    se   employment

discrimination           complaint          in     federal         district           court

(misidentifying his employer as Stop & Shop Supermarket Co.,

LLC).      On March 31, 2008, Schneider, now represented by counsel,

filed a second amended complaint naming the correct defendant,

Giant.      In the second amended complaint, Schneider asserted two

claims:     a state law discrimination claim and a claim that Giant

had     violated     the    ADA,     42      U.S.C.    § 12101,         et     seq.,     in



                                             7
discriminating against Schneider and by failing and refusing to

make a reasonable accommodation.

       After the completion of discovery, Giant moved for summary

judgment    and     the       district       court       held    a       hearing.         Schneider

withdrew his state law claim at that time, leaving only his ADA

claims     for    consideration             by    the        district       court.         At     the

conclusion of the hearing, the district court, ruling from the

bench,     granted       Giant’s       motion          for     summary       judgment.           The

district     court        concluded          that       Schneider          did      not     project

sufficient evidence to meet his burden of showing that he had a

disability       cognizable           under       the     ADA       at     the     time    he    was

reassigned        after         his      driver’s             license        was      suspended.

Furthermore,       the    district       court          concluded,         Schneider       did    not

communicate       that    he     had    a     “disability”           at     that     time.        The

district     court       also    determined             that    the       only     accommodation

sought by        Schneider      at     the    time       his    driving          privileges      were

restored (and after his condition had worsened) was a request

for a transfer to his prior supervisory position, which, having

been   filled      by    another       employee,         Giant       had    no     obligation      to

grant under the ADA.

       Schneider        has    timely    appealed            from    the    district        court’s

adverse judgment.

                                                 III.

                                                  A.

                                                  8
     We review the district court’s grant of summary judgment de

novo, viewing the facts in the light most favorable to the non-

movant.     Waller ex rel. Estate of Hunt v. Danville, VA, 556 F.3d

171, 174 (4th Cir. 2009).      Summary judgment is not appropriate

unless “the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of

law.”     Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).

                                    B.

     The Americans with Disabilities Act of 1990 3, 104 Stat. 328,

42 U.S.C. § 12101 et seq., prohibits discrimination by covered

entities,     including   private       employers,   against   qualified

individuals with a disability.           Under the Act, “disability” is

defined as:




     3
       The ADA was amended effective January 1, 2009, after this
suit was filed.    See ADA Amendments Act of 2008, Pub. L. No.
110-325, 122 Stat. 3553. Congress did not expressly intend for
these changes to apply retroactively, and so we must decide this
appeal based on the law in place prior to the amendments.
Landgraf v. USI Film Prods., 511 U.S. 244, 270-71 (1994); Shin
v. University of Maryland Medical System Corp., No. 09-1126,
2010 WL 850176 at *5 n. 14 (4th Cir. Mar. 11, 2010)
(unpublished) (“Our sister circuits have found that the 2008 ADA
amendments are not retroactive . . . and we see no reason to
disagree with their conclusion”).



                                    9
       (A) a physical or mental impairment that substantially
       limits one or more of the major life activities of
       such individual;

       (B) a record of such an impairment; or

       (C) being regarded as having such an impairment.

42 U.S.C. § 12102(2).            Discrimination under the ADA includes a

failure to make “reasonable accommodations to the known physical

or mental limitations of an otherwise qualified individual with

a   disability          who   is        an     applicant       or       employee”    id.

§ 12112(b)(5)(A), and “denying employment opportunities to a job

applicant     or    employee”      where       the    denial      of    the   employment

opportunity        is    based     on        the     need   “to        make   reasonable

accommodation,” id. § 12112(b)(5)(B).

       In a failure to accommodate case, the plaintiff must show

“(1) that he was an individual who had a disability within the

meaning of the statute; (2) that the [employer] had notice of

his disability; (3) that with reasonable accommodation he could

perform the essential functions of the position . . .; and (4)

that    the   [employer]         refused       to    make   such       accommodations.”

Rhoads v. F.D.I.C., 257 F.3d 373, 387 n. 11 (4th Cir. 2001)

(quoting Mitchell v. Washingtonville Cent. Sch. Dist., 190 F.3d

1, 6 (2d Cir. 1999)).

       To assess a claim for disability employment discrimination,

the first question is whether the plaintiff is disabled and is

an “otherwise qualified individual.”                    Rhoads, 257 F.3d at 387.

                                              10
A qualified individual with a disability is defined by the ADA

as    “an     individual    with     a    disability           who,   with    or   without

reasonable accommodation, can perform the essential functions of

the employment position that such individuals holds or desires.”

42 U.S.C. § 12111(8). 4            In order to survive summary judgment,

Schneider was required to produce evidence showing that he is

both qualified and disabled.

       Diabetes is not per se a disability under the ADA because a

“person       whose    physical    or     mental    impairment         is    corrected    by

medication or other measures does not have an impairment that

presently ‘substantially limits’ a major life activity.”                            Sutton

v. United Air Lines, Inc., 527 U.S. 471, 482-83 (1999).                            Whether

a    person    is     disabled    under    the     ADA    “depends      on    whether    the

limitations an individual with an impairment actually faces are

in    fact     substantially      limiting.”             Id.    at    488    (emphasis    in


       4
       Whether “driving” is an essential function of Schneider’s
former position is disputed. Giant contends that driving is an
essential function of the job as a pharmacy supervisor, and
therefore, Schneider was unable to perform an essential function
for the six months his driving privileges were suspended.
Schneider contends driving is not an essential function of the
job. The record shows that the job posting for pharmacy
supervisor does not include “driving” as one of the job
duties/functions,   nor  is  it   listed  under   the  preferred
qualifications.   Although under “Physical Demand Analysis,” the
description states “many hours in a car (approximately 30,000
miles yearly),” the description does not specifically state
“driving.” In the view we take of the case, we need not further
address this issue.



                                            11
original).        Therefore, although Type 1 diabetes is a chronic

illness, when successfully managed, it is not a disability under

the ADA until it causes a substantially limiting impairment of a

major life activity.         See   Kapche v. City of San Antonio, 176

F.3d 840, 847 (5th Cir. 1999) (finding that diabetes is not per

se a disability under the ADA); Baert v. Euclid Beverage, Ltd.,

149 F.3d 626, 631 (7th Cir. 1998) (same).

      The    Equal    Employment   Opportunity    Commission       (“E.E.O.C.”)

has   promulgated      regulations    to    implement      the    ADA    and     has

provided     that    “substantially   limits”     means:         (i)    unable    to

perform a major life activity that the average person in the

general population can perform; or (ii) significantly restricted

as    to    the   condition,    manner     or   duration     under      which     an

individual can perform a particular major life activity.                          29

C.F.R. § 1630.2(j)(1).         The regulations also list three factors

to    consider       when   determining      whether    an       individual       is

substantially limited in a major life activity:                  (i) the nature

and severity of the impairment; (ii) the duration or expected

duration of the impairment; and (iii) the permanent or long term

impact, or the expected permanent or long term impact of or

resulting from the impairment.             29 C.F.R. § 1630.2(j)(2).             See

Heiko v. Colombo Savings Bank, F.S.B., 434 F.3d 249, 256 (4th

Cir. 2006) (recognizing E.E.O.C. regulations as proper authority

for interpreting the ADA);            Rohan v. Networks Presentations,

                                      12
LLC,   375    F.3d    266,       277   (4th        Cir.   2004)       (same);    Pollards    v.

High’s of Baltimore, Inc., 281 F.3d 462, 471 (4th Cir. 2002)

(same).

                                                  C.

       Because the analysis of whether diabetes is a qualified

disability     under       the    ADA    is        fact-specific,         this   court    must

analyze the evidence bearing on Schneider’s diabetic condition

as   of   August     2005,       when        he    claims      he   first   asked    for     an

accommodation, and in January 2006, when he next asked for an

accommodation.

              Schneider’s diabetic condition in August 2005

       We agree with the district court that Schneider failed to

project probative evidence that he was disabled under the ADA in

August    2005      when    he     asked          for   an    accommodation       after     his

driver’s license was suspended.                         Although Schneider has lived

with Type 1 diabetes since his diagnosis in 1963, the illness

did not significantly interfere with his daily life until 2001,

when he began to have peripheral neuropathy, retinopathy, and

chronic      foot    ulcers.           The    record         shows,    however,    that     his

deteriorating        condition         did        not   affect      his   job    performance

before August 2005.          Because of the nature of his job functions

as a pharmacy supervisor, Schneider was still able to perform

his duties without any problems.



                                                  13
       There    is    no    legal       authority      in    this      circuit     that   would

support    the       conclusion         that    Schneider        had    a   disability,     as

defined    by    the       ADA,    in    August        2005.        Although      there   were

physical impairments that were the result of his diabetes — such

as the inability to stand for long periods of time — these

impairments      were      controlled          by    both   medication       and    lifestyle

choices.       The Supreme Court has clarified that “[a] ‘disability’

exists only where an impairment ‘substantially limits’ a major

life   activity,        not     where     it        ‘might’,‘could’,        or    ‘would’   be

substantially limiting if mitigating measures were not taken.”

Sutton, 527 U.S. at 482 (emphasis added).

       In this case, Schneider had long been taking mitigating

measures:       he    administered         insulin          injections      and     he    would

“regularly eat[] breakfast every morning and take many snacks

during the day to prevent hypoglycemia during the work day.”

J.A. 586.       Though diabetic, Schneider was unable to show that as

of August 2005, the disease had become sufficiently serious to

have an effect on his major life activities.                             Schneider claimed

that the diabetes affected his walking, standing, and digestion,

but    presented           no     evidence           that    those       activities        were

substantially limited in August 2005 such that his condition

became    disabling         within       the    ADA.        In   fact,      at    that    time,

Schneider was not yet experiencing constant pain or foot ulcers

from the diabetic neuropathy.                   See e.g., Orr v. Wal-Mart Stores,

                                                14
Inc., 297 F.3d 720, 724 (8th Cir. 2002) (finding that a diabetic

plaintiff     failed         to   show      he     had    a    disability          under      the      ADA

because    he      failed       to    explain       how       his    diabetes       substantially

affected      his        major       life     activities).            In      short,        Schneider

produced      no    evidence         that     would       create       a    genuine         issue      of

material fact as to whether his diabetic condition constituted a

disability       in      August      2005.         See        e.g.,    E.E.O.C.          v.      Sunbelt

Rentals, Inc., 521 F.3d 306, 321 (4th Cir. 2008) (reversing the

district court’s grant of summary judgment because there was a

genuine issue of material fact).

       Furthermore, even if we were persuaded that Schneider had

projected sufficient admissible evidence that he was disabled in

August 2005, Schneider’s claim for failure to accommodate his

loss of driving privileges would fail because he never made the

existence of any such disability known to his employer and did

not    inform         his     employer        that        the        reason       he     needed        an

accommodation          in    August         2005    was       because       of     his      diabetes.

Unlike    race      or      sex   discrimination,              “there       are    situations           in

alleged     disability            discrimination              cases        where       an     employer

clearly did not know and could not have known of an employee’s

disability.”           Hedberg v. Indiana Bell Telephone Co., Inc., 47

F.3d   928,     932      (7th     Cir.      1995).            When    it    worsens         so    as    to

substantially limit one’s major activities, diabetes is often a

“hidden” or “invisible” disability — one that an employer can

                                                   15
not easily ascertain from daily interactions with an employee.

See also Harrison v. Benchmark Electronics Huntsville, Inc., 593

F.3d 1206, 1213-14 (11th Cir. 2010) (including diabetes in the

list of “so-called hidden disabilities”).

     Although we do not suggest that a single occurrence of a

diabetes-induced black-out would render diabetes a statutorily-

cognizable “disability” as a matter of law, the record shows

that Giant never had notice of Schneider’s alleged disability in

August   2005   and   was   unaware   that   Schneider   was   asking   for

“reasonable accommodations” for his “disability” as those terms

are used in the ADA.        The burden to provide notice is not an

onerous one:    the employee does not need to mention the ADA or

use the phrase “reasonable accommodation,” but need only           inform

the employer of both the disability and the employee’s need for

accommodations for that disability.          E.E.O.C. v. Federal Express

Corp., 513 F.3d 360, 369 (4th Cir. 2008).

     Here, Schneider conceded on deposition that he never talked

to his supervisor specifically about his diabetes when seeking

alternatives to driving after the DMV suspended his driver’s

license:

     Question:   At any time during your conversation with
          Mr. Fair on August 15th, 2005, did you tell Mr.
          Fair that your car accident on June 2nd, 2005 was
          because of a hypoglycemic episode?

     Answer: I don’t remember even discussing the accident
          itself with Russ.

                                      16
        Question:   All you discussed                  was    the        loss      of    your
             drivers license then?

        Answer:    That was          the    main       —     main       focus       of    the
             conversation.

        Question: And it was the loss of your drivers license
             that led to your reassignment, correct?

        Answer:    Correct.

        Question:    And your reassignment to the pharmacy
             manager position had nothing to do with any
             physical impairment that you may have had at that
             time, correct?

        Answer:    Correct.

J.A. 150-51.

     Schneider       argues    that        at    the       time     of    the       August      2005

meeting, management officials at Giant knew about Schneider’s

diabetes, so it could only be inferred that they knew he was

asking for an accommodation for his disability.                                    This argument

is not persuasive for two reasons.                          First, because Schneider

never     directly       mentioned    that       he    was        suffering          from      acute

impairments, i.e., hypoglycemic episodes, caused by his diabetic

condition,        management    should          not     be     held           responsible       for

guessing    that     the    diabetes       had    progressed             to    a    point      where

Schneider    was     a    disabled    person          under       the    ADA.            See   e.g.,

Huppenbauer v. May Dep’t Stores Co., 1996 WL 607087 at *4 (4th

Cir. Oct. 23, 1996) (unpublished table) (finding that even if

everyone knew that the plaintiff had a heart condition, such


                                            17
knowledge    would      not     equal     notice       that     the    condition       imposed

limitations on the plaintiff requiring special accommodations).

Second, Schneider never requested the accommodation of allowing

him to keep his pharmacy supervisor position by taking taxis to

the   different        stores     on    his     route      because      of    his     diabetic

condition and disability.                 Schneider never mentioned that his

license    was    suspended       because       of     hypoglycemia          caused    by    his

diabetic     condition,         and     there      was     no      reason      for     Giant’s

management to assume such a thing without Schneider’s informing

them.     Giant cannot be faulted for failure to provide reasonable

accommodations         under      the     ADA      where      it      did    not      know    of

Schneider’s disability.                See Huppenbauer, 1996 WL 607087 at *7

(holding that “where an employee failed to make a clear request

for an accommodation and communicate it to his employer,” the

employer has not violated the ADA); Larson v. Koch Refining Co.,

920 F. Supp. 1000, 1004 (D. Minn. 1996) (holding that providing

accommodations is only appropriate where the employer knows that

plaintiff is both disabled and in need of accommodation).

      In sum, at no time on or before August 2005 did Giant know

that Schneider had a disability that required accommodation, and

the evidence in the record does not support the conclusion that

Schneider       was    disabled    under        the    ADA.        Thus,     Giant     had    no

obligation      to    provide     reasonable          accommodations         for     Schneider

because    of    his    diabetic        condition.          Therefore,        the     district

                                              18
court’s    grant     of    summary       judgment     on    Schneider’s         claim       that

Giant violated the ADA in August 2005 must be affirmed.

             Schneider’s diabetic condition in January 2006

       Schneider      also    claims      that     Giant        violated       the    ADA    in

January      2006    because        he   requested,         but       was     refused,       the

reasonable accommodation of being transferred from his pharmacy

manager position back to the pharmacy supervisor position so

that   his      diabetic     foot    ulcers      would      not    worsen.           It   seems

largely undisputed that by January 2006,                        Schneider was disabled

because of his diabetic condition, and that Giant knew about his

diabetes.        Schneider’s foot ulcers, a condition resulting from

his diabetes, were exacerbated from the prolonged standing and

excessive       weight-bearing       activities       required         for    his    pharmacy

manager      position.        Additionally,           his    supervisors         knew       that

Schneider’s diabetic condition was causing him pain since by

January 2006, Schneider had spoken to his supervisors about his

diabetes and submitted a letter from his podiatrist.

       At the same time as his doctor’s letter, Schneider also

sought     an     accommodation          from     Giant         for     his     disability.

Schneider’s       doctor     requested      in    a    letter         that    Schneider       be

returned     to     his   previous       position     as    a     pharmacy      supervisor,

which did not require standing for 8-12 hours a day.                                 Schneider

also sent a letter to the Director of Human Resources at Giant



                                            19
seeking to be reassigned to his previous position, but he never

received a response to the letter.

       Despite        this       evidence,        Giant’s     refusal        to          approve

Schneider’s request to be restored to his previous position as a

pharmacy supervisor does not mean that Giant failed to provide

reasonable accommodations in violation of the ADA.

       Under        the     ADA,    an     employer         must     make       “reasonable

accommodations” for a disabled employee, unless the company can

demonstrate         that     the    accommodation        “would       impose        an     undue

hardship       on     the    operation       of    the    business.”            42        U.S.C.

§ 12112(b)(5)(A).            The ADA does not require that the employer go

out    of   his      way    to   provide     an    accommodation       for      a    disabled

employee,           but     only     requires        that          accommodations            are

“reasonable.”         See Vande Zande v. State of Wis. Dep’t of Admin.,

44 F.3d 538, 542 (7th Cir. 1995) (“To ‘accommodate’ a disability

is to make some change that will enable the disabled person to

work . . . [and] at the very least, the cost could not be

disproportionate to the benefit.”).                      This court has found that

the ADA does not require reassignment “when it would mandate

that   the     employer      bump    another      employee     out     of   a   particular

position.”          E.E.O.C. v. Sara Lee Corp., 237 F.3d 349, 355 (4th

Cir. 2001).           An employer is not required to violate another

employee’s rights in favor of an employee with a disability in

order to give the disabled employee a reasonable accommodation.

                                             20
Id. at 353-54; see also Daugherty v. City of El Paso, 56 F.3d

695, 700 (5th Cir. 1995) (“[W]e do not read the ADA as requiring

affirmative action in favor of individuals with disabilities, in

the sense of requiring that disabled persons be given priority

in hiring or reassignment over those who are not disabled”).

     In January 2006, however, Schneider had not asked for any

accommodation       other   than    to    be     re-assigned   as   a   pharmacy

supervisor.     Giant was not required, though, to place Schneider

back into his old position.              In fact, Giant had since replaced

Schneider with another employee because management was unsure

when Schneider driver’s license would be restored and could not

leave the position unfilled.               Furthermore, Schneider had not

requested any other accommodations for his current position to

alleviate the pain in his foot from standing for hours.

     Although there may be other alternatives and options that

will not require Schneider to be on his feet for his entire work

shift   in    the    pharmacy      manager     position,   Schneider      neither

requested such alternatives, nor requested to discuss any other

potential    accommodations        with    his    supervisors.      The   record

further reflects that Giant’s management knew about and were

concerned about Schneider’s diabetic neuropathy and the effect

that standing would have on his feet, and provided a stool for

Schneider to sit on during his shifts.                In any event, the mere

fact that Giant refused to reassign Schneider to the position of

                                          21
pharmacy   supervisor   does     not   show    that    Giant    failed    to   give

Schneider a reasonable accommodation for his disability.

                                       IV.

    For    the   reasons   set    forth      herein,   the     judgment   of   the

district court is



                                                                     AFFIRMED.




                                       22